Citation Nr: 0112087	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-29 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle tension 
headaches.

2.  Entitlement to service connection for cervical spine 
strain.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1986 to January 
1996.

In March 1996, the veteran filed an application for 
compensation for multiple disorders claimed to be service 
connected.  He was awarded service connection for some of the 
disorders and denied service connection for others.  He 
perfected an appeal of the denial of service connection for 
tension headaches, cervical spine strain, and hypertension, 
as well as claims for higher ratings for his service-
connected disabilities.  In July 1998, he withdrew all claims 
except the three mentioned above and claims for service 
connection for low back syndrome and carpal tunnel syndrome.  
In a June 2000 rating decision, the regional office (RO) 
denied service connection for carpal tunnel syndrome and 
lumbosacral strain, finding that the claims were not well 
grounded.


REMAND

The veteran's service medical records show that he had 
occasional in-service treatment for headache, variously 
diagnosed as muscle tension headache and tension headaches 
with viral syndrome.  The records also document the veteran's 
complaints of headache associated with upper respiratory 
infections, including bronchitis, influenza, and sinusitis.  
However, in medical histories given during in-service medical 
examinations, the veteran consistently denied a history of 
frequent severe headaches.


The veteran has asserted that some of his service medical 
records, including the report of his medical examination for 
separation from service, have not been obtained and 
associated with the claims file.

A report of a Department of Veterans Affairs (VA) 
neurological examination conducted in May 1997 contains a 
diagnosis of muscle tension cephalalgia.  In a questionnaire 
dated in July 1998, a private physician noted that the 
veteran gave a history of having headaches over the preceding 
10 years.  The diagnosis was vascular headaches.  In a letter 
dated in June 1999, another private physician who had treated 
the veteran for headaches, after reviewing the veteran's 
medical records, expressed the opinion that the veteran's 
headaches ". . . are in direct nexus with his military 
active service."

Service medical records also show that the veteran had 
treatment of symptoms of neck pain which were diagnosed as 
muscle strain.  However, medical records dated later in his 
military career do not show continued complaints of neck 
pain.  X-rays of the cervical spine taken in November 1996 
showed "hypertrophic changes" at the fifth and sixth 
cervical vertebrae (C5-6).  X-rays taken during a VA 
examination in May 1997 showed intervertebral narrowing at 
the level of C5-6 with eburnation of the endplates consistent 
with unilateral paraspinous muscle spasm.  A VA examiner who 
conducted a clinical examination reported a diagnosis of 
chronic cervical strain.  In the same June 1999 letter 
discussed above, one of the veteran's private physicians 
opined that the veteran's current symptoms of neck pain due 
to cervical degeneration with hypertrophic changes were 
directly related to his active military service.

The report of a May 1997 VA general medical examination 
contains a diagnosis of borderline hypertension.  The veteran 
has asserted that he had elevated blood pressure readings 
while in service and that he gave a history of high blood 
pressure at the time of his medical examination for 
separation from service.  The report of that examination is 
not contained in the claims folder.


In its March 1996 rating decision, in which the RO, in part, 
denied entitlement to service connection for muscle tension 
headaches, neck cervical strain, and hypertension, the RO 
cited a statute that had provided that the veteran had the 
burden of submitting claims which were "well grounded."  
The RO found that the claims for service connection for 
muscle tension headaches, neck cervical strain, and 
hypertension were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification 

or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran 
provide, with as much detail as possible, 
the dates when and locations where he 
received in-service medical treatment for 
headaches, cervical sprain, and/or 
hypertension.  The RO should take all 
necessary steps to obtain any pertinent 
service medical records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for muscle 
tension headaches, neck cervical strain, 
and/or hypertension since his separation 
from service.  The RO should take all 
necessary steps to obtain any pertinent 
post-service records that are not 
currently part of the claims folder and 
associate them with the claims folder.


3.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
neck disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
express an opinion whether the 
degenerative changes of the cervical 
spine identified by X-rays in November 
1996 and March 1997 are related to a neck 
injury the veteran sustained in service, 
or are otherwise related to his service.  
All indicated tests and diagnostic 
studies should be performed.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his headaches.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether the veteran's headaches 
are related to a disease or injury he 
incurred during his active military 
service, or are otherwise related to his 
service.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

5.  The veteran should be afforded a VA 
examination to determine if he has 
hypertension, and, if so, whether his 
hypertension was incurred during his 
active military service.  The claims 
folder should be made available to 

and reviewed by the examiner.  The 
examiner should express an opinion 
whether the veteran's hypertension are 
related to a disease or injury he 
incurred during his active military 
service, or is otherwise related to his 
service.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

6.  If the veteran or his representative 
has or can obtain evidence that supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit medical 
evidence that shows that the disabilities 
for which he now claims service 
connection were incurred in service.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel 

precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for 
headaches, cervical strain, and 
hypertension.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



